Exhibit 10.1 

 

IRREVOCABLE PROXY

 

This Irrevocable Proxy (this "Proxy") is entered into and delivered as of _____,
2015, by _________ (the "Stockholder") of LookSmart, Ltd., a Delaware
corporation ("LS"), in favor of Pyxis Tankers Inc., a Marshall Islands
corporation ("Pyxis").

 

RECITALS

 

As of the date of this Proxy, the Stockholder owns beneficially and of record
__________ shares of common stock, $0.001 par value, of LS (the "LS Common
Stock"). All such shares of LS Common Stock, together with any other shares of
LS Common Stock owned of record or beneficially by the Stockholder or acquired
in the future (of record or beneficially) by the Stockholder prior to the
termination of this Proxy, are sometimes referred to herein as the "Shares".

 

On the date hereof, LS and Pyxis have entered into an Agreement and Plan of
Merger, dated as of the date hereof (as the same may be amended from time to
time, the "Merger Agreement"), which provides for the merger of LS with and into
a wholly-owned subsidiary of Pyxis ("Merger Sub"), with Merger Sub continuing as
the surviving corporation (the "Merger"). Capitalized terms used herein but not
defined shall have the meanings assigned thereto in the Merger Agreement.

 

Pyxis has required, in connection with its execution and delivery of the Merger
Agreement, that the Stockholder grant Pyxis a proxy to vote his Shares on the
terms set forth below.

 

TERMS OF PROXY

 

In consideration of the mutual representations, warranties, covenants and
agreements set forth in the Merger Agreement and in order to induce Pyxis to
execute and deliver the Merger Agreement, and, in each case, to consummate the
transactions contemplated thereby, the parties hereto hereby agree as follows:

 

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to Pyxis as follows:

 

1.1 Authorization. The Stockholder has the power and authority to execute and
deliver this Proxy and to consummate the transactions contemplated hereby. This
Proxy has been duly executed and delivered by the Stockholder and constitutes a
legal, valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity.



 

 









 



 

1.2 Title to Shares. The Stockholder is the record and beneficial owner of the
Shares (or an affiliate of the Stockholder is the record owner of the Shares and
the Stockholder has the power to control such affiliate) and owns (or the
affiliate of the Stockholder over which the Stockholder has control owns) the
Shares free and clear of liens, claims, charges, options or encumbrances or
other rights of third parties of any kind or any proxy or voting restriction
other than that granted pursuant to this Proxy.

 

 

ARTICLE II

 

TRANSFER AND VOTING OF SHARES

 

2.1 Restriction on Transfer of Shares. During the Term (as defined below), the
Stockholder shall not (and shall cause any affiliate of the Stockholder not to)
(i) sell, transfer, pledge, grant a security interest in or lien on or otherwise
dispose of or encumber any of the Shares, (ii) deposit any of the Shares into a
voting trust, enter into a voting agreement or arrangement or grant any proxy
with respect to any of the Shares, or (iii) enter into any contract, option or
other arrangement or undertaking with respect to the direct or indirect
acquisition or sale, assignment, transfer, pledge, grant of a security interest
in or lien on or other disposition of or encumbrance of the Shares.

 

2.2 Voting of Shares. The Stockholder hereby irrevocably constitutes and
appoints (and shall cause each other party that is the record holder of Shares
to irrevocably constitute and appoint) Pyxis, or any nominee of Pyxis, with full
power of substitution, during and for the Term, as the Stockholder's (or other
party's) true and lawful attorney and proxy, for and in the Stockholder's (or
other party's) name, place and stead, to vote each of the Shares as its proxy,
at every annual, special or adjourned meeting of the stockholders of LS
(including the right to sign his name (as stockholder) to any consent,
certificate or other document relating to LS that the law of the State of
Delaware may permit or require) (i) in favor of the approval of the Merger
Agreement and the consummation of all other transactions contemplated by the
Merger Agreement, including but not limited to the Stock Split and the Spinoff,
(ii) against any action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of LS
or other party (other than Merger Sub or Pyxis) under the Merger Agreement or
which could result in any of the conditions to LS's or other party's (other than
Merger Sub or Pyxis) obligations under the Merger Agreement not being fulfilled,
and (iii) in favor of any other matter relating to consummation of the
transactions contemplated by the Merger Agreement. The Stockholder further
agrees to cause the Shares beneficially owned by the Stockholder to be voted in
accordance with the foregoing.

 

2.3 Further Assurances. The Stockholder shall take such further actions and
execute such further documents and instruments as may reasonably be requested by
Pyxis to vest in Pyxis (or its designee) the power to vote the Stockholder's
Shares and carry out the provisions of this Proxy.

 

2.4 Term. The term of this Proxy (the "Term") shall commence on the date hereof
and shall remain valid until the earlier of (a) consummation of the Merger, (b)
termination of the Merger Agreement, or (c) one year from the date hereof.
Notwithstanding the foregoing, nothing in this Proxy shall prohibit or otherwise
impair the right or ability of the Stockholder to exercise his fiduciary duties
in his capacity as a director of LS, including a vote to terminate the Merger
Agreement in favor of a Superior Offer (as that term is defined in the Merger
Agreement). DURING THE TERM OF THIS PROXY, THIS PROXY IS IRREVOCABLE AND IS
COUPLED WITH AN INTEREST.

 

 

 



2

 



 

ARTICLE III

 

GENERAL PROVISIONS

 

3. 1 Severability. If any term or other provision of this Proxy is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Proxy shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Stockholder agrees to
negotiate with Pyxis in good faith to modify this Proxy so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

3.2 Entire Agreement. This Proxy constitutes the entire agreement of the parties
and supersedes all prior agreements and undertakings, both written and oral,
between the Stockholders and Pyxis, with respect to the subject matter hereof.

 

3.3 Assignment. This Proxy shall be binding upon the Stockholder and the
Stockholder's successors and assigns.

 

3.4 Parties in Interest. This Proxy shall be binding upon and inure solely to
the benefit of Pyxis, and nothing in this Proxy, express or implied, is intended
to or shall confer upon any other person any right, benefit or remedy of any
nature whatsoever under or by reason of this Proxy.

 

3.5 Specific Performance. The Stockholder agrees that irreparable damage would
occur in the event any provision of this Proxy was not performed in accordance
with the terms hereof and that Pyxis shall be entitled to specific performance
of the terms hereof, in addition to any other remedy at law or in equity.

 

3.6 Governing Law; Jurisdiction. This Proxy shall be governed by, and construed
in accordance with, the laws of the State of Delaware. Any legal actions, suit
or proceeding arising out of or relative to this Proxy shall be instituted only
in the state and federal courts situated in the States of Delaware, and the
Stockholder hereby waives any objection which he may now or hereafter have to
the laying of venue of such action, suit or proceeding in, and hereby
irrevocably submits to the jurisdiction of, any such court in any such action,
suit or proceeding. Any and all service of process and any other notice in any
such action, suit or proceeding shall be effective against the Stockholder if
given by mail, postage, prepaid, mailed to the Stockholder at LS's principal
place of business.

 

3.7 Counterparts. This Proxy may be executed in one or more counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument.

 

 

[SIGNATURE PAGE FOLLOWS]

 



3

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Proxy to be duly
executed and delivered as of the day and year first written above.

 

 



  STOCKHOLDER:                 Name  

 



 

 





  PYXIS TANKERS INC.           By:          Name:       Title:  

 







 

4



--------------------------------------------------------------------------------

 